Garni, J. (dissenting in part).
I respectfully disagree with the conclusion of my colleagues that defendant failed to preserve for our review his contention that County Court failed to consider his ability to pay the restitution. I also disagree that the record establishes that the court considered defendant’s ability to pay the restitution in the total amount of $39,903.68. Therefore, I dissent in part.
Upon his conviction of criminal mischief in the third degree (Penal Law § 145.05 [2]), defendant was sentenced to five years of probation and ordered to pay restitution to two victims in the total amount of $39,903.68, including the 5% surcharge. Defendant’s sentence did not include an incarceration component. With respect to the issue of preservation, I note that the majority relies upon People v Ford (77 AD3d 1176 [2010], lv denied 17 NY3d 816 [2011]), which did not involve a defendant who was sentenced to probation and ordered to pay restitution as a condition of such probationary sentence but, rather, the defendant was sentenced to an aggregate term of imprisonment of 2 to 4 years and ordered to pay restitution. Also, the majority relies upon People v Passalacqua (43 AD3d 964 [2007], lv denied 9 NY3d 1037 [2008]), which provides no indication of the nature of the sentence imposed in conjunction with restitution. The nature of the sentence imposed is critical to the preservation analysis because Penal Law § 65.10, entitled “Conditions of probation and of conditional discharge,” permits the court to *1470impose restitution as a condition of the sentence of probation only “in an amount [defendant] can afford to pay” (§ 65.10 [2] [g]). That restitution provision applies exclusively to a sentence of probation with restitution as a condition thereof (see id.). It is well settled that “the ‘essential nature’ of the right to be sentenced as provided by law, though not formally raised at the trial level, preserves a departure therefrom for [our] review” (People v Fuller, 57 NY2d 152, 156 [1982], quoting People v Craig, 295 NY 116, 120 [1946]; see People v Aquino, 83 AD3d 1532 [2011]).
Turning to the merits of defendant’s contention concerning restitution, the record does not contain any evidence that the court considered defendant’s ability to pay the restitution. The court’s written restitution decision is silent with respect to that issue. I cannot agree that we should search the record on appeal, as the majority has done, to reach the conclusion that the court considered defendant’s ability to pay. Indeed, even if it was appropriate to search the record here, in doing so it becomes evident that the court could not have considered defendant’s ability to pay the restitution. The presentence report establishes that defendant’s last employment was as a laborer earning $8.00 per hour in a 25 hour work week. The court’s restitution decision filed on March 29, 2010 requires defendant to pay a final payment of $39,903.68 on or before January 9, 2015. There being no rational relationship between that requirement and defendant’s ability to pay it, I cannot conclude that the court considered defendant’s ability to pay as required by Penal Law § 65.10 (2) (g).
Therefore, I would modify the judgment by vacating the amount of restitution ordered and remit the matter to County Court for a new hearing to determine the amount of restitution in accordance with defendant’s ability to pay that amount. Present — Scudder, EJ, Feradotto, Garni, Gorski and Martoche, JJ.